DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Bases of the Prior Art Rejections
01.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 

(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims – Anticipation
03.	Claims 1-5, 7, 8, and 12-14, 16, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2010/0276572 of a U.S. patent application for inventor "Iwabuchi et al," [hereinafter "Iwabuchi]." "Novell Colossal Magnetoresistive Thin Film Nonvolatile Resistance Random Access Memory (RRAM)," by Zhuang et al, pp. 193-196 pages of IEDM Technical Digest (2002) [hereinafter "Zhuang"], is presented as evidence.
With respect to claim 1, Iwabuchi teaches (see, for example, FIGs. 22-24, and the text explaining them) a semiconductor device comprising: a first substrate 57 provided with an active element (the photo/image sensor); and 
a second substrate 56/55 laminated with the first substrate 57 and electrically coupled 82/83/81/56 to the first substrate 57, 
[wherein] the second substrate 56/55 [is] provided with a first transistor (those in 56 of Iwabuchi) configuring a logic circuit (absent more in the pending claims, the transistors in the transistor 
With respect to claim 2, Iwabuchi teaches the device having the first transistor (either 143/145/144 or 148/150/149, or those in 56 of FIG. 22, for example) provided on a surface, of the combined second substrate 56/55, facing the first substrate 57, and the non-volatile memory element 131 (or those in 55 in FIG. 22) is provided on side opposite to the first substrate 57.
With respect to claim 3, it is noted that the recitation is that of using product feature, and Iwabuchi teaches a third substrate 56 provided between the first substrate 57 and the second substrate 55 of the combined second substrate 56/55), the third substrate being provided with a second transistor (those in 56) that can be driven at a drive voltage higher than a drive voltage of the first transistor (those in ADC), because the active element (photodiode) 
With respect to claim 4, the transistor forming region 57 in Iwabuchi is a biasing circuit and as such would be an analog circuit. 
With respect to claim 5, Iwabuchi teaches the second substrate 55 being provided with leading electrode (see, for example, leading electrodes 158, also on the memory 131, described as in [0264] as "wiring") on the second surface, facing away from the first substrate 57. 
With respect to claim 7, the active element Iwabuchi teaches is an image sensor and thus an imaging element. 
With respect to claim 8, absent more, "circuit comprising a communication function" is considered and determined to have a broad scope including circuit elements communicating the info sensed/detected to the memory 131, for example. 
With respect to claim 12, it recites the steps inherent in forming the device of claim 1. 
With respect to claim 13, Iwabuchi teaches forming the memory array chip 131 (by way of 55) on the second surface of second substrate 56/55, after the first substrate 57, with the active element, and the second substrate 56/55, provided with the transistor (the transistors in 56), are joined. 
With respect to claim 14, Iwabuchi teaches forming a leading electrode 158 on the second surface of the second substrate 55 with an insulating layer 157 interposed therebetween after the forming of the non-volatile memory element 
With respect to claims 16 and 19, absent more, Iwabuchi describes a multi-layer wiring section (including the wiring connecting the sensors in 57 with the transistors in 56 and the connections 81/83/82/84 for electrically coupling the first substrate 57 to the second substrate (layers 56/55).
Prior Art Rejections of the Claims - Obviousness 
04.	Claims 6 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Iwabuchi, further in view of PGPubs US 2013/0235689 and 2014/0332749 of U.S. patent applications for inventors "Koyoma" and "Yokoyama," respectively. PGPUB US 2005/0052938 of a patent application for "Horikoshi" and Zhuang are presented as evidence.
With respect to claim 6 (and the method claim 18 manufacturing the product claim 6), Iwabuchi teaches using capacitive memory (which is non-volatile) and teaches using a non-volatile magnetic memory (the embodiment of FIG. 6 teaching the use of ReRAM). Iwabuchi itself therefore is evidence the well art recognizes that capacitive and magnetic (ReRAM) memories are equivalents. Iwabuchi, however, appears silent about using an MTJ memory as the magnetic nonvolatile memory. 
Nevertheless, the art well recognizes that that ReRAM and MTJ memories are equivalent non-volatile memories. See, for example, Koyoma and Yokoyama. 
Specifically, Koyoma (see, for example, [0030]) and Yokoyama (see, for example, [0007] (and see Horikoshi [0022] recognizing MRAM and MTJ as synonyms]) recognize that MTJ and ReRAMs are also equivalents for use as non-volatile memory. 

Therefore, it would have been prima facie obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the ReRAM non-volatile memory Iwabuchi teaches by substituting an MTJ memory, as a PHAOSITA recognizes (at least in view of Koyoma, Yokoyama, and Horikoshi) that a ReRAM and an MTJ are equivalent for use as non-volatile memories. See M.P.E.P. § 2144.06II.
05.	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Iwabuchi, further in view of PGPub US 2004/0145026 for a patent application by Sun et al [hereinafter "Sun"]. Zhuang is presented as evidence.
For the sake of Argument only, and in the interest of compact prosecution, if Iwabuchi is somehow deemed not to teach an active element comprising a circuit having a communication function, then it is noted that the prior art well recognizes the suitability of such a modification. See, for example, the front page of Sun, [0010], and FIG. 6. 
Specifically, Sun teaches a photonic transmitter comprising an integrated antenna and a photodetector, monolithically integrated on a substrate to achieve absorption of incident light and broaden electrical bandwidth thereof. See, for example, the abstract. 
. 
06.	Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Iwabuchi and Sun, further in view of U.S. Pat. No. 5,400,039 to Araki. Zhuang is presented as evidence.
Iwabuchi as modified in view of Sun teaches an integrated photonic transmitter but does not elaborate about the particulars of the antenna and the communication circuit driving the antenna, as recited in claims 9 and 10. The art however well recognizes the suitability of arranging the communication circuit and antenna as recited in claims 9 and 10. See, for example, Araki.
Specifically, Araki teaches (see, for example, the front page figure) an integrated multilayered microwave circuit comprising an antenna 1 and communication circuit 17 on opposite surfaces of a substrate 14, the antenna projecting an observation view, with a shield 3 separating the antenna 1 and the communication circuit 17. And Araki teaches that "since the antenna … and the communication [circuit] are disposed at opposite … surfaces of the … substrate, the conductive layer shields a radio wave transmitted from and received by the communication portion, so that the radio wave is prevented from being mixed as a noise into a radio wave transmitted from the antenna … even when the communication [circuit] has a modulating function." See, for example, column 2, lines 55-66. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have structured the teachings of 
By this implementation, the antenna would be facing away from the second substrate 55 and the communication circuit would face the second substrate 55, as recited in claim 9. 
07.	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Iwabuchi, further in view of PGPub US 2003/0031408 of a U.S. patent application for inventor "Ota." Zhuang is presented as evidence.
With respect to claim 11, Iwabuchi appears silent on whether the substrate 57 might comprise a compound semiconductor. The art however well recognizes the suitability and benefit of using GaAs photodiodes instead of Silicon ones. See, for example, Ota. 
Specifically, the art well recognizes that GaAs photodiodes perform over a dynamic range wider than other material based photodiodes. See, for example, Ota, [0026], teaching that "[a] GaAs photodiode can … be used instead of the Si photodiode[, that a] GaAs photodiode is cheaper than an InP photodiode[, that a GaAs photodiode] can perform faster operations than a Si photodiode[, and that a] GaAs photodiode has the advantage of performing operations at a speed of 2.5 Gbps or 10 Gbps, while Si photodiodes have difficulty operating at speeds or 2.5 Gbps or greater."
Therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Iwabuchi so the photo-sensor used is GaAs based, as taught by OTA to be suitable 
And using GaAs photodiodes requires having a GaAs substrate/layer to implement the GaAs photodiode within. 
08.	Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Iwabuchi, further in view of U.S. Pat. No. 6,686,263 to Lopatin et al [hereinafter "Lopatin"] and Yokoyama. Zhuang is presented as evidence.
In Iwabuchi, the leading electrode is formed after non-volatile memory, and Iwabuchi appears silent on the temperature at which the leading electrode is formed. Nevertheless, this application recognizes that the prior art well understands issues of a memory that may not, once formed, survive higher electrode forming temperatures. See, the specification pointing to Yokoyama as solving the issue by forming the memory after the forming of the main surface side wiring. 
A PHAOSITA however also knows other methods of avoiding the issue. See, for example, Lopatin, column 2, lines 36-50, expressly recognizing the memory survivability issue and proposing methods for forming the top electrodes at relatively low temperatures (see, for example, claim 7, reciting the temperature to 35-85 degrees C, which is a range well below the temperatures at which ReRAMs are formed and stable, see, for example, Table 1). Lopatin expressly notes that teachings "facilitate[]forming electrodes at low temperatures and mitigating memory element decomposition[, wherein a]n electroless plating process is employed that operates at relatively low temperatures, without employing electrical current." 
. 
09.	Claims 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Iwabuchi, further in view of PGPUB US 2017/01417915 to "Yang," and Chinese Patent Documents 104617915 and 104617916 to "Zhang-I" and "Zhang-II." Zhuang is presented as evidence.
Iwabuchi appears silent on whether the transistors would implemented as Fin-FETs. The art however well recognizes the suitability and benefit of implementing transistors (for example, flip-flops) as Fin-FETs. See, for example, Yang, [0006], describing teaching that flip-flop transistors implemented as Fin-FETs are attractive because they "provide increased density, performance, and power efficiency;" and see Zhang-I and Zhang-II, in the abstract, teaching that "flip-flop based on the FinFET transistor has the advantages that the circuit structure is simple, the power consumption and spreading delay are small."
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have implemented the transistors Iwabuchi describes as Fin-FETs (and using Fin-FET technology) as taught suitable and desirable to provide increased density, performance, and power efficiency, and to obtain the advantages of simpler circuit structure, lower power consumption, smaller spreading delay, as taught by Yang and Zhang-I/Zhang-II, respectively.
Response to Arguments

T-he 12/1 Response contends that claims recite "wherein the second substrate is provided with a first transistor configuring a logic circuit on a first surface that controls operations of the active element and with a non-volatile memory element on a second surface opposite to the first surface." 
In response it is noted that the rejection above explains how the description in Iwabuchi is interpreted—namely, the first substrate is 57 in Iwabuchi and the second substrate is 56/55, and that the transistors in the transistor forming region 56 of Iwabuchi control the image sensors in the photodiode forming region 57 of Iwabuchi (see, for example, [0189]) and therefore read on the recited logic circuit. 
Additional Prior Art of Record
11.	PGPubs 2013/0009321 and 2015/0097258 to "Kagawa" and "Shigetoshi," respectively, teaches (see, for example, Kagawa, FIG. 37 and Shigetoshi, FIGs. 2 and 3) various prior art implementations for the ordering of a sensor transistor for controlling the sensor and memory substrates/layers.
CONCLUSION
12.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814